O’Donnell, J.,
separately concurring.
{¶ 1} R.C. 4903.16 mandates that the court set a bond when granting a stay of a final order rendered by the Public Utilities Commission. In conformity with that code section and in line with the longstanding precedent of this court, granting a stay in this case requires the posting of a bond. See In re Application of Columbus S. Power Co., 128 Ohio St.3d 512, 2011-Ohio-1788, 947 N.E.2d 655, ¶ 19-20; Consumers’ Counsel v. Pub. Util. Comm., 61 Ohio St.3d 396, 403-404, 575 N.E.2d 157 (1991); Columbus v. Pub. Util. Comm., 170 Ohio St. 105, 109-110, 163 N.E.2d 167 (1959). Accordingly, the parties are given the opportunity to submit briefs to assist the court in setting the appropriate bond in this case.
Kennedy, J., concurs in the foregoing opinion.